Title: Thomas Jefferson to John Wayles Eppes, 6 November 1813
From: Jefferson, Thomas
To: Eppes, John Wayles


          Dear Sir
Monticello
Nov. 6.
13.
          I had not expected
to have troubled you again on the subject of finance; but since the date of
my last I have
recieved from
mr Law a
letter covering a
memorial on that subject which from it’s tenor I conjecture must have been
before
Congress at
their two last sessions. this paper contains two propositions, the one for
issuing Treasury notes bearing interest, & to be circulated as money;
the
other for the establishment of a National bank. the 1st was considered in my
former letters; the 2d shall be the subject of the present.
          After the solemn decision of Congress against the renewal
of the charter of the bank of the US. and the known grounds of that decision to
have been the want of constitutional power, I had imagined that question at
rest; and that no more applications would have been made to them for the
incorporation of banks. the opposition on that ground to it’s first
establishment, the small majority by which it was over borne, and the means
practised for obtaining it, cannot be already forgotten. yet as it had passed
by a majority, the opponents, true to the principle that the will of the
Majority is to prevail, suffered the law to flow thro’ it’s term, without
further difficulties. during this the nation had time to consider the
constitutional question, and when the renewal was proposed, they condemned it,
not by their representatives in Congress only, but by express instructions from
different organs of their will. here then we might stop, and consider the
memorial as answered. but, setting authority apart, we will examine whether the
legislature ought to comply with it even if it had the power.
          The scheme is for
Congress to
establish a National bank, suppose of 30.
millions capital, of which they shall contribute
10. Millions in new 6. percent stock, the
states 10. millions, & individuals
10. Millions, one half of the two last
contributions to be of similar stock, for which the parties are to give cash to
Congress: the
whole however to be under the exclusive management of the individual
subscribers, who are to name all the Directors, neither
Congress or the
states having any power of interference in it’s administration. discounts are
to be at 5. p.cent, but the profits are expected to be 7. percent.
Congress then
will be paying 6. p.c. on 20.M. and recieving
7. p.c. on 10.M. being it’s third of the
institution: so that on the 10.M. cash which
they recieve from the states and individuals, they will in fact have to pay but
5. p.c. interest. this is the bait. the charter is proposed to be for 40. or
50. years, and if any future augmentations should take place, the individual
proprietors are to have the privilege of being the sole subscribers for that.
Congress are
further allowed to issue to the amount of 3.M. of notes bearing interest, which they are to
recieve back in paiment for lands at a premium of 5. or 10. p.c.
or as subscriptions for canals, roads, and bridges, in which undertakings they
are of course to be engaged. this is a summary of the scheme as I understand
it: but it is very possible I may not understand it in all it’s parts, these
schemes being always made unintelligible for the gulls who are to enter into
them. the advantages and disadvantages shall be noted promiscuously as they
occur; leaving out the speculation of canals Etc. which being an episode only in the scheme,
may be omitted, to disentangle it as much as we can.
          1.
Congress are to
recieve 5.M. from the states (if they will
enter into this partnership, which few probably will) and
5.M. from the individual subscribers, in
exchange for 10.M. of 6. p.c. stock, one
percent of which however they will make on their 10.M. stock remaining in bank, and so reduce it, in
effect, to a loan of 10.M. at 5. p.c.
interest. this is good: but
          2. they
authorise this bank to throw into circulation 90.M. of
Dollars, (3. times the capital) which increases our circulating
medium 50. p.c. depreciates proportionably the present value of the
Dollar, and raises the price of all future
purchases in the same proportion.
          3.
this loan of 10.M. at 5. p.c. is to be once
for all only, neither the terms of the scheme,
nor their own prudence could ever permit them to add to the
circulation in the same or any other
way for the supplies of the succeeding years of the war. these succeeding years
then are to be left unprovided for, & the means of doing it in a great
measure precluded.
          4. the individual
subscribers, on paying their own 5.M. of cash
to
Congress,
become the depositories of 10.M. of stock
belonging to
Congress,
5.M. belonging to the states, and
5.M. to themselves, say
20 Millions, with which, as no one has a
right ever to see their books, or to ask a question, they may chuse their time
for running away, after adding to their booty the proceeds of as much of their
own notes as they shall be able to throw into circulation.
          5. the subscribers may be 1. 2. or 3. or
more individuals (many single individuals being able to pay in the
5.M.) whereupon this Bank-Oligarchy or
Monarchy enters the field with 90.M. of
dollars to direct & controul the politics of the nation. and of
the influence of these institutions on our politics, and into what scale it
will be thrown, we have had abundant experience. indeed
England herself may be the real, while her friend
and trustee here will
shall be the nominal and sole subscriber.
          6. this state of things is to be fastened
on us, without the power of relief for 40. or 50. years. that is to say, the 8.
millions of people now existing, for the sake of recieving
1. Dollar 25 cents apiece at 5. p.c.
interest, are to subject the 50.M. of people
who are to succeed them within that term, to the paiment of
45.M. of Dollars, principal and interest
which will be payable in the course of the 50. years.
          7. but the great &
National advantage is to be the relief of the present
scarcity of money, which
is produced and proved by
          
            
              
              1. the additional industry created to supply a variety of
articles for the troops, ammunition Etc.
            
            
              
              2. by the cash sent to the frontiers, and the vacuum
occasioned in the trading towns by that.
            
            
              
              3. by the late loans.
            
            
              
              4. by the necessity of recurring to shavers with
good paper which the
existing banks are not able to take up; and
            
            
              
              5.
by the numerous applications for bank charters, shewing that an increase of
circulating medium is wanting.
            
          
          Let us examine these causes and proofs of
the want of an increase of medium, one by one.
          1. the additional industry created to
supply a variety of articles for troops, ammunition Etc. now I had always supposed that war produced a
diminution of industry, by the number of hands it withdraws from industrious
pursuits, for employment in arms Etc which are totally unproductive. and if it
calls for new industry in the articles of ammunition & other military
supplies, the hands are borrowed from other branches on which the demand is
slackened by the war; so that it is but a shifting of these hands from one
pursuit to another.
          2. the cash sent
to the frontiers occasions a vacuum in the
towns trading towns which
requires a new supply. let us exp examine what are
the calls for money to the frontiers. not for clothing, tents, ammunition, arms
which are all bought in the trading towns.—not for provisions; for altho these
are bought partly in the
intermediate country, bank bills are more acceptable there, than even in the
trading towns.—the pay of the army calls for some cash; but not a great deal;
as bank notes are as acceptable with the military men; perhaps more so. and
what cash is sent must find it’s way back again, in exchange for the wants of
the upper from the lower country. for we are not to suppose the cash stays
accumulating there for ever.
          3. this
scarcity has been occasioned by the late loans. but does the government borrow
money to keep it in their coffers? is it not instantly restored to circulation
by
paiment for it’s necessary supplies?
and are we to restore a vacuum of 20.M. of D.
by an emission of 90. Millions?
          
          4. the want of medium is
proved by the recurrence of individuals with
good paper to brokers at
exorbitant interest; and
          5. by the
numerous applications to the state governments for additional banks,
New
York wanting 18. millions,
Pensylvania 10.
Millions Etc
but say more correctly, the speculators and spendthrifts of
N.
York &
Pensylva, but never consider them as being
the states of
N.
York and
Pensylvania. these two items shall be
considered together.
          It is a
litigated question whether the circulation of paper, rather than of specie, is
a good or an evil. in the opinion of
England and of English writers it is a good; in
that of all other nations it is an evil: and excepting
England, and her copyist the
US. there is not a nation existing, I believe,
which tolerates a paper circulation. the experiment is going on however,
desperately in
England, pretty boldly with us, and at the end of
the chapter, we shall see which opinion experience approves. for I believe it
to be one of those cases where mercantile clamor will bear down reason, until
it is corrected by ruin. in the mean time however let us reason on this new
call for a National bank.
          After the solemn decision
of
Congress
against the renewal of the charter of the
bank of the US.
and the grounds of that decision, the want of
constitutional power, I had imagined that question at rest, and that no more
applications would be made to them for the incorporation of banks. the
opposition on that ground to it’s first establishment, the small majority by
which it was overborne, and the means practised for obtaining it, cannot be
already forgotten. the law having passed however by a Majority,
the
it’s opponents,
true to the sacred principle of
acc
submission to a majority, suffered the
law to flow thro’ it’s term without
obstruction. during this, the nation had time to consider
the constitutional question, and when the renewal was proposed, they condemned
it, not by their representatives in
Congress only
but by express instructions from different organs of their will. here then we
might stop, and consider the memorial as answered. but, setting authority
apart, we will examine whether the
legislature
ought to comply with it, even if they had the power.
          Proceeding to reason on this subject,
some principles must be premised as forming it’s basis. the adequate price of a
thing depends on the capital & labor necessary to produce it. (in the term
capital, I mean to
include science, because capital as well as labor has been employed to acquire
it.) two things requiring the same capital and labor, should be of the same
price. if a gallon of wine requires for it’s production the same capital &
labor with a bushel of wheat, they should be expressed by the same price
derived from the application of a common measure to them. the
comparative prices of things being thus to be estimated, and expressed by a
common measure, we may proceed to observe that were a country so insulated as
to have no commercial intercourse with any other, to confine the interchange of
all it’s wants and supplies within itself, the amount of circulating medium as
a common measure for adjusting these exchanges would be quite immaterial. if
their circulation for instance were of a million of
dollars, and the annual produce of their industry equivalent to ten
millions of bushels of wheat, the price of a bushel of wheat might be
1.D. if then by a progressive coinage their
medium should be doubled, the price of a bushel of wheat might become
progressively 2.D. and without inconvenience.
whatever be the proportion of the circulating medium to the value of the annual
produce of industry, it may be considered as the representative of that
industry. in the first case a bushel of wheat will be represented by
1.D. in the second by 2.D.
this
is well explained by
Hume,
and seems admitted by
Adam
Smith B.2. c.2. 436. 441. 490. but where a nation is in a full
course of interchange of wants and supplies with all others, the proportion of
it’s medium to it’s produce is no longer indifferent. ib. 441. to trade on
equal terms the common measure of values should be as nearly as possible on a
par with that of it’s corresponding nations whose medium is in a sound state;
that is to say, not in an accidental state of excess or deficiency. now one of
the great advantages of specie as a medium is that, being of universal value,
it will keep itself at a general level, flowing out from where it is too high,
into parts where it is lower. whereas, if the medium be of local value only, as
paper money, if too little indeed, gold & silver will flow in to supply the
deficiency; but if too much, it accumulates, banishes the gold & silver not
locked up in vaults and hoards, and depreciates itself; that is to say, it’s
proportion to the annual produce of industry being raised, more of it is
required to represent any particular article of produce than in the other
countries. this is agreed by
Smith (B.2. c.2. 437.) the principal advocate for
a paper circulation; but advocating it on the sole condition that it be
strictly regulated. he admits nevertheless that ‘the commerce and industry of a
country cannot be so secure when suspended on the Daedalian wings of paper
money, as on the solid ground of gold and silver; and that in time of war, the
insecurity is greatly increased, and great confusion possible where the
circulation is for the greater part in paper.’ B.2. c.2. 484. but in a country
where loans are uncertain, and a specie circulation the only sure resource for
them, the preference of that circulation assumes a far different degree of
importance, as is explained in my
former letters.
          
          The only advantage which
Smith proposes by substituting paper in the room
of gold and silver money, B.2. c.2. 434. is ‘to replace an expensive instrument
with one much less costly, and sometimes equally convenient’: that is to say, pa. 437. ‘to allow the gold and silver
to be sent abroad and converted into foreign goods’ and to substitute paper as
being a cheaper measure. but this makes no addition to the stock or capital of
the nation. the coin sent out was worth as much, while in the country, as the
goods imported & taking it’s place. it is only then a change of form in a
part of the national capital, from that of gold and silver to other goods. he
admits too that while a part of the goods recieved in exchange for the coin
exported, may be ‘materials, tools
and provisions for the emploiment of an additional industry, a part also may be
taken back in foreign wines, silks Etc. to be consumed by idle people who produce
nothing; and so far the substitution promotes prodigality, increases expence
& consumption, without increasing production.’ so far also then it lessens
the capital of the nation. what may be the amount which the conversion of the
part exchanged for productive goods may add to the former productive mass, it
is not easy to ascertain, because, as he says, pa. 441. it is impossible to
determine what is the proportion which the circulating money of any country
bears to the whole value of the annual produce. it has been computed by
different authors from a 5th to a 30th of that value. in the
US. it must be less than in any other part of the
commercial world; because the great mass of their inhabitants being in
responsible circumstances, the great mass of their exchanges in the country is
effected, on credit, in their merchant’s ledger, who supplies all their wants
thro’ the year, and at the end of it, recieves the produce of their farms, or
other articles of their industry. it is a fact that a farmer with a revenue of
10,000 D. a year, may obtain all his supplies
from his merchant, and liquidate them at the end of the year, by the sale of
his produce to him, without the intervention of a single dollar of cash. this
then is merely barter, and in this way of barter a great portion of the annual
produce of the
US. is exchanged without the intermediation of
cash. we might safely then state our medium at the minimum of
¹⁄₃₀. but what is
¹⁄₃₀ of the value of the annual produce of the
industry of the
US? or what is the whole value of the
annual
produce of the
US? an able writer and competent judge of the
subject in 1799. on as good grounds as probably could be taken estimated it, on
the then population of 4½ millions of inhabitants, to be 37½
millions sterling, or 168¾
M. of Dollars.
see
Cooper’s
Political arithmetic 47. according to the same
estimate for our present population it will be 300.M. of
Dollars, ¹⁄₃₀ of which,
Smith’s minimum, would be
10.M. and ⅕,
his maximum, would be 60.M. for the quantum
of circulation. but suppose that, instead of our needing the least circulating
medium of any nation, from the circumstance before mentioned, we should place
ourselves in the middle term of the calculation, to wit at
35. millions. one fifth of this
Smith at the least,
Smith thinks should be retained in specie, which
would leave 28. millions of specie to be
exported in exchange for other commodities; and if 15
M. of that should be returned in productive goods, and not in
articles of prodigality, that would be the amount of capital which this
operation would add to the existing mass. but to what mass? not that of the
300.M. which is only it’s gross annual
produce; but to that capital of which the 300.M. are but the
annual produce.
but this being gross, we may
infer from it the value
profit of the capital by
considering that the rent of lands is generally fixed at one third of the gross
produce, and is deemed it’s nett profit, and twenty times that it’s feesimple
value. the profits on landed capital, may, with accuracy enough for our
purpose, be supposed on a par, with those of other capital. this would give us
then for the
US. a capital of 2000.
millions, all in active employment, and exclusive of unimproved
lands lying in a great degree dormant. of this, 15
millions would be the hundred and thirty third part. and it is
for this petty addition to
the capital of the nation, this minimum of 1.D. added to
 133⅓ or ¾ p.c.
that we are to give up our gold & silver medium, it’s intrinsic solidity,
it’s universal value, and it’s saving powers in time of war, and to substitute
for it paper, with all it’s train of evils, moral, political and physical,
which I will not pretend to enumerate.
          There is another authority, to which we may appeal for the
proper quantity of circulating medium for the
US. the old
Congress, when
we were estimated at
about two millions of people on a long and
able discussion,
June 22. 1775. decided the sufficient
quantity to be two millions of Dollars
which sum they then emitted;
   *
within 5. months after this they were compelled by the necessities of the war
to abandon the idea of emitting only an adequate circulation, and to make those
necessities the sole measure of their emissions.
 according to
 this it should be
8.M. now that we are 8.M. of people. this
differs little from
Smith’s minimum of 10.M. and strengthens our respect for that
estimate.
          There is indeed a
convenience in paper, it’s easy transmission from one place to another. but
this may be mainly supplied by bills of exchange, so as to prevent any great
displacement of coin
actual coin. two places trading together balance their dealings for the most
part, by their mutual supplies, and the debtor individuals of either may, instead of cash, remit the bills of those who are creditors in the
same dealings; or may obtain them through some third place with which both have
dealings. the cases would be rare where such bills could not be obtained,
either directly or circuitously, and too unimportant to the nation to
our
overweigh the train of evils flowing from paper
circulation.
          From
8. to 35. millions then being our proper
circulation and 200.M. the actual one, the
Memorial proposes to issue 90.M. more
because, it says, a great scarcity of money is proved by the numerous
applications for banks, to wit,
N.
York for 18.M.
Pensylvania 10.M. Etc. the answer to this shall be quoted from
Adam Smith B.2. c.2. pa. 462. where speaking of
the complaints of the traders against the Scotch bankers, who had already gone
too far in their issues of paper, he says ‘those traders and
other undertakers having got so much
assistance from banks wished to get still more.
the banks, they seem to have thought, could extend their
credits to whatever sum might be wanted, without
incurring any other expence besides that of a few reams of paper. they
complained of the contracted views and dastardly spirit of the Directors of
those banks, which did not, they said, extend their credits in proportion to
the extension of the trade of the country; meaning, no doubt, by the extension
of that trade, the extension of their own projects beyond what they could carry
on, either with their own
capital, or with what they had credit to borrow of private people in
the usual way of bond or mortgage. the banks, they seem to have thought, were
in honor bound to supply the deficiency, and to provide them with all the
capital which they wanted to trade with.’ and again pa. 470. ‘when bankers
discovered that certain projectors were trading, not with any capital of their
own, but with that which they advanced them, they endeavored to withdraw
gradually, making every day greater and greater difficulties about
discounting.—these difficulties alarmed & enraged in the highest degree
those projectors. their own distress, of which this prudent and necessary
reserve of the banks was no doubt the immediate occasion, they called the
distress of the country; and this distress of the country, they said, was
altogether owing to the ignorance, pusillanimity, and bad conduct of the banks,
which did not give a sufficiently liberal aid to the spirited undertakings of
those who exerted themselves in order to beautify, improve, and enrich the
country. it was the duty of the banks, they seemed to think, to lend for as
long a time, and to as great an extent, as they might wish to borrow.’ it is
probably the good
paper of these projectors which the Memorial
says the banks being unable to discount, goes into the hands of
brokers, who (knowing the risk of this
good paper) discount it
at a much higher rate than legal interest, to the great distress
of the enterprising adventurers who had rather try trade on borrowed capital
than go to the plough or other laborious calling.
Smith again says pa. 478. ‘that the industry of
Scotland languished for want of money to employ
it, was the opinion of the famous
mr
Law. by establishing a bank of a particular kind which, he seems to
have imagined, might issue paper to the amount of the whole value of all the
lands in the country, he proposed to remedy this want of money.—it was afterwards adopted, with some
variations, by the
Duke
of Orleans at that time regent of
France. the idea of the
possibility of multiplying paper to almost any extent was the real foundation
of what is called the
Missisipi scheme, the
most extravagant project, both of banking & stock jobbing, that perhaps the
world ever saw.—the principles upon which it was founded are explained by
mr Law himself, in a discourse concerning Money
& trade, which he published in
Scotland when he first proposed his project. the
splendid but visionary ideas which are set forth in that and some other works
upon the same principles, still continue to make an impression upon many
people, and have perhaps in part contributed to that excess of banking which
has of late been complained of both in
Scotland and in other places.’ the
Missisipi scheme, it is well known, ended
in
France in the bankruptcy of the public
treasury, the crush of thousands and thousands of private fortunes, and scenes
of desolation and distress equal to those of
an invading army burning & laying waste all
before it.
          At the time we were
funding our National debt we heard much about ‘a public debt being a public
blessing’; that the stock representing it was a creation of active capital for
the aliment of commerce, manufactures and agriculture. this paradox was well
adapted to the minds of believers in dreams, and the gulls of that size entered
bonâ fide into it. but the art & mystery of banks is a wonderful
improvement on that. it is established on the principle that ‘private debts are a public
blessing.’ that the evidences of those private debts, called bank notes, become
active capital and aliment the whole commerce, manufactures, & agriculture
of the
US. here are a set of people for instance who have
bestowed on us the great blessing of running in our debt about
200.M. of D. without our knowing who they
are, where they are, or what property they have to pay this debt when called
on. nay, who have made us so sensible of the blessing of letting them run in
our debt, that we have exempted them by law from the repaiment of these debts
beyond a given proportion (generally estimated at one third.) and to fill up
the measure of blessing, instead of paying, they recieve an interest on what
they owe from those to whom they owe. for all the notes, or
evidences of what they owe, which we see in circulation, have been lent to
somebody on an interest which is levied again on us thro’ the medium of
commerce. and they are so ready still to deal out their liberalities to us,
that they are now willing to let themselves run in our debt
90. Millions more, on our paying them the
same premium of 6. or 8. p.c. interest, and on the same legal exemption from
the repaiment of more than 30.M. of the debt
when it shall be called for. but let us look at this principle in it’s original
form, and it’s copy will then be equally understood. ‘a public debt is a public blessing.’
that our debt was juggled
from 43. up to
80.M. and funded at that amount, according to
this opinion, was a great public blessing, because the evidences of it could be
vested in commerce, and thus converted into active capital, and then the more the debt was made to be, the more active
capital was created. that is to say, the Creditors could now employ in commerce
the money due them from the public, and make from it an annual profit of 5.
p.c. or 4.M. of D. but observe that the
public were at the same time paying on it an interest of exactly the same
amount of 4.M. of D. where then is the gain
to either party which makes it a public blessing? there is no change in the
state of things, but of persons only. A. has a debt due to him from the public, of
which he holds their certificate as evidence, and on which he is recieving an
annual interest. he wishes however to have the money itself, and to go into
business with it. B. has an
equal sum of money in business, but wishes now to retire, and live on the
interest. he therefore gives it to A in exchange for
A’s certificates of public
stock. now then A has the money
to employ in business, which B
so employed before. B has the
money on interest to live on which A lived on before: and the public pays the
interest to B which they paid
to A before. here is no new
creation of capital, no additional money employed, nor even a change in the
employment of a single dollar. the only change is of place between
A. and
B. in which we discover no
creation of capital, nor public blessing. suppose again the public to owe
nothing. then A not having lent
his money to the public, would be in possession of it himself, and would go
into business without the previous operation of selling stock. here again the
same quantity of capital is employed as in the former case, tho no public debt
exists. in neither case is there any creation of active capital, nor other
difference than that there is a public debt in the first case, and none in the
last, and we may safely ask which of the two situations is most truly a public
blessing. if then a public debt be no public blessing, we may
pronounce, a fortiori, that a private one cannot be so. if the debt which the
banking companies owe be a blessing to any body, it is to
themselves alone who are realising a solid interest of 8. or 10. p.c. on it. as
to the public, these companies have banished all our gold and silver medium
which, before their institution, we had without interest, which never could
have perished in our hands, and would have been our salvation now in the hour
of war; instead of which they have given us 200.M. of froth and bubble, on which we are to pay them
heavy interest, until it shall vanish into air, as
Morris’s notes did. we are warranted then in
affirming that this parody on the principle of ‘a public debt being a public
blessing,’ and it’s mutation into the blessing of private instead of public
debts, is as ridiculous as the original principle itself. in both cases the
truth is that Capital may be produced by industry, and accumulated by economy;
but juglers only will propose to create it by legerdemain tricks
on with paper.
          I have called the actual circulation of
bank paper in the
US. 200. millions of
Dollars. I do not recollect where I have seen this estimate; but I
retain the impression that I thought it just at the time. it may be tested
however by a list of the banks now in the
US. and the amount of their capital. I have no
means of recurring to such a list for the present day: but I turn to two lists
in my possession for the years 1803. and 1804.
          
            
              
              D
            
            
              in 1803. there were 34. banks whose capital
was
              28,902,000.
            
            
              in 1804. there were 66. consequently 32. additional ones.
their capital is
            
            
               not stated, but at the average of the others
(excluding the highest, that
            
            
              of the US. which was of 10.M.) they would be of 600,000.D
D
each and add
              19,200,000
            
            
              making a total of
              48,0102,000
            
          
           or say of 50.M. in round numbers. now every one knows the immense
multiplication of these institutions since 1804. if they have only doubled,
their capital will be of 100.M. and if
trebled, as I think probable, it will be of 150.M. on which they are at liberty to
tre circulate treble the
amount. I should sooner therefore believe 200.M. to be far below than above the actual
circulation. 
In
England, by a late Parliamentary document, (see
Virginia Argus of Oct. 18.
13. & other public papers of about that date) it appears that 6.
years ago the bank of England had 12. millions of
pounds sterling in circulation, which had increased to
42.M. in 1812. or to 189 M. of D. what proportion all the other banks may
add to this I do not know: if we were allowed to suppose they equal it, this
would give a circulation of 378.M. or the
double of ours on a double population. but that nation is essentially
commercial; ours essentially agricultural, and needing therefore
less circulating medium, because the produce of the husbandman comes but once a
year, and is then partly consumed at home, partly exchanged by barter. the
Dollar which was of 4/6
sterl. was by the same document stated to
be then 6/9 a depreciation of exactly 50. p.c.the average price of wheat
on the continent of
Europe, at the commencement of it’s present war
with England, was about a
French crown of 110. cents the
bushel. with us it was 100. cents, and
consequently we could send it there in competition with their own. that
ordinary price has now doubled with us, and more than doubled in
England; and altho’ a part of this augmentation
may proceed from the war demand, yet from the extraordinary nominal rise in the
prices of land and labour here, both of which have nearly doubled in that
period, and are still rising with every new bank, it is evident that were a
general peace to take place tomorrow, & time allowed for the
reestablishment of commerce, justice and order, we could not afford to raise
wheat for much less than 2.D. while the
continent of
Europe, having no paper circulation, & that of
it’s specie not being augmented, would raise it at their former price of
110. cents. it follows then that, with our
redundancy of paper, we cannot, after peace, send a bushel of wheat to
Europe unless extraordinary circumstances double
it’s price in particular places, and that then the exporting countries of
Europe could undersell us. 
			 
          It is said our paper is as good as
silver, because we may have silver for it at the bank from which it issues.
this is not true. one two or three persons might have it: but a general
application would soon exhaust their vaults, and leave a ruinous proportion of
their paper in it’s intrinsic worthless form. it is a fallacious pretence for
another reason. the inhabitants of the banking cities might obtain cash for
their paper as far as the cash of the vaults would hold out: but distance puts
it out of the power of the country to do this. a farmer having a note of a
Boston or
Charleston bank, distant
hundreds of miles, has no means of calling for the cash. and while these calls
are impracticable for the country, the banks have no fear of their being made
from the towns; because their inhabitants are mostly on their books, &
there on sufferance only, and during good behavior.
          In this state of things we are called on
to add 90.M. more to the circulation.
proceeding in this career it is infallible that we must end where the
revolutionary paper ended. 200.M. was the
whole amount of all the emissions of the old
Congress, at
which point their bills ceased to circulate. we are now at that sum; but with
treble the population, and of course a longer tether. our depreciation is, as
yet, but at about 2. for 1. owing to the support it’s credit recieves from
the small reservoirs of specie in the vaults of the banks. it is
impossible to say at what point their notes will stop. nothing is necessary to
effect it but a general alarm; and that may take place whenever the public
shall begin to reflect on and percieve the impossibility that the banks should
repay this sum. at present, caution is inspired no farther than to keep prudent
men from selling property on long paiments. let us suppose the panic to arise
at 300.M. a point to which every session of
the legislatures hastens us by long strides. nobody dreams that they would have
300.M. of specie to satisfy the holders of
their notes. were they even to stop now, no one supposes they have
200.M. in cash, nor even the
66⅔ M. to
which amount alone the law obliges them to repay.
133⅓ M. of
loss then is thrown on the public by law: and as to the 66⅔ which they are
legally bound to pay, and ought to have in their vaults, every one knows there
is no such amount of cash in the
US. and what would be the course with what they
really have there? their notes are refused. cash is called for. the inhabitants
of the banking towns will get what is in the vaults, until a few banks declare
their insolvency; when, the general crush becoming evident, the others will
withdraw even the cash they have, declare their bankruptcy at once, and leave
an empty house and empty coffers for the holders of their notes. in this
scramble of creditors, the country gets nothing, the towns but a little. what
are they to do? bring suits? a million of creditors bring a million of suits?
against
John Nokes and Robert Stiles wheresoever to be found? all nonsense. the
loss is total. and a sum is thus swindled from our citizens of
eight seven times the
amount of the real debt and 4. times that of the factitious
one of the
US. at the close of the war. all this they will
justly charge on their legislatures; but this will be poor satisfaction for the
2. or 300.M. they will have lost. it is time
then for the public functionaries to look to this. perhaps it may not be too
late. perhaps, by giving time to the banks, they may call in and pay off their
paper by degrees. but no remedy is ever to be expected while it rests with the
state legislatures. personal motives can be excited thro’
too so many avenues to their will that in their
hands it will continue to go on from bad to worse, until the catastrophe
overwhelms us.I still believe however that on proper representations of
the subject a great proportion of these legislatures would cede to
Congress their
powers of establishing banks, saving the charter rights already granted. and
this should be asked, not by way of amendment to the constitution, because
until three fourths should consent nothing could be done; but accepted from
them one by one singly as their consent might be obtained. any single state, even if no other should come into the measure, would find it’s
interest in arresting foreign bank paper immediately, and it’s own by degrees.
specie would flow in on them as paper disappeared. their own banks would call
in and pay off their notes gradually, and their constituents would thus be
saved from the general wreck. should the greater part of the states concede, as
is expected, their power over banks to
Congress,
besides ensuring their own safety, the paper of the non-conceding states might
be so checked and circumscribed by prohibiting it’s reciept in any of the
conceding states, and even in the non-conceding as to duties, taxes, judgments
or other demands of the
US. or of the citizens of other states, that it
would soon die of itself, and the medium of gold & silver be universally
restored. this is what ought to be done. but it will not be done.
Carthago non
deliebitur. the overbearing clamor of
merchants, speculators and projectors, will drive us before them with our eyes
open until, as in
France, under the
Missisipi bubble, our citizens will be overtaken
by the crush of this
baseless fabrick, without other
satisfaction than that of execrations on the heads of those functionaries, who
from ignorance, pusillanimity, or corruption have betrayed the fruits of their
industry into the hands of projectors and swindlers.
          When I speak
comparatively of the paper emissions of the old
Congress &
of the present banks, let it not be imagined that I cover them under the same
mantle. the object of the former was a holy one; for if ever there was a holy
war, it was that which saved our liberties and gave us independance. the object
of the latter is to enrich swindlers at the expence of the honest &
industrious part of the nation.
          The sum of
what has been said is that, pretermitting the constitutional question on the
authority of
Congress, and
considering this application on the grounds of reason alone, it would be best
that our medium should be so proportioned to our produce as to be on a par with
that of the countries with which we trade, and whose medium is in a sound
state: that specie is the most perfect medium because it will preserve it’s own
level, because, having intrinsic and universal value it can never die in our
hands, and it is the surest resource of reliance in time of war: that the
trifling economy of paper as a cheaper medium, or it’s convenience for
transmission weigh nothing in opposition to the advantages of the precious
metals; that it is liable to be abused, has been, is, and for ever will be
abused in every country in which it is permitted: that it is already at a term
of abuse in these states which has never been reached by any other nation,
France excepted, whose dreadful catastrophe should
be a warning against the instrument which produced it; that we
are already at 10. or 20. times the due quantity of medium, insomuch that no
man knows what his property is now worth, because it is bloating while he is
calculating, and still less what it will be worth when the medium shall be
relieved from it’s present dropsical state: and that it is a palpable falsehood
to say we can have specie for our paper whenever demanded. instead then of
yielding to the cries of a scarcity of medium set up by speculators, projectors
and  commercial
gamblers, no endeavors should be spared to begin the work of reducing it by
such gradual means as may give time to private fortunes to preserve their
poise, and settle down with the subsiding medium; and that for this purpose the
states should be urged to concede to the general government, with a saving of
chartered rights, the exclusive power of establishing banks of discount for
paper.
          To the existence of banks
of discount for
cash, as on the continent
of Europe, there can be no objection, because there
can be no danger of abuse, and they are a convenience both to merchants and
individuals. I think they should even be encouraged by allowing them a larger
than legal interest on short discounts, and tapering thence, in proportion as
the term of discount is lengthened, down to legal interest on those of a year
or more. even banks of deposit, where cash should be lodged, and a
paper-acknolegement taken out as it’s representative, entitled to a return of
the cash on demand would be convenient for remittances, travelling persons
Etc. but, liable as it’s
cash would be to be pilfered & robbed, and it’s paper to be fraudulently
re-issued, or issued without deposit, it would require skilful & strict
regulation. this would differ from the bank of
Amsterdam in the circumstance that the cash could
be re-demanded on returning the note.
          When I commenced this letter
to you my dear Sir, on
mr Law’s
memorial, I expected a
short one would have answered that. but as I advanced the subject branched
itself before me into so many collateral questions that even the rapid views I
have taken of each have swelled the volume of my letter beyond my expectations,
and I fear beyond your patience. yet on a revisal of it I find no part which
has not so much bearing on the subject as to be worth merely the time of
perusal. I leave it then as it is, and will add only the assurance of my
constant and affectionate esteem and respect.
          Th:
            Jefferson
        